Citation Nr: 0824580	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-37 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial evaluation for bilateral 
hearing loss, currently evaluated as 30 percent disabling 
prior to February 11, 2008, and as 70 percent disabling from 
February 11, 2008.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's claim of 
entitlement to service connection for hearing loss.  During 
the course of this appeal, an October 2005 RO decision 
granted service connection for right ear hearing loss, and 
the veteran appealed the initial assignment of a 
noncompensable rating.  An October 2007 Board decision 
granted service connection for left ear hearing loss.  
Therefore, the issue before the Board became whether a higher 
rating is warranted for a bilateral hearing loss disability.

In October 2007, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An October 2007 Board decision granted the veteran's claim of 
entitlement to service connection for left ear hearing loss, 
thus making the veteran bilaterally service connected for 
hearing loss.  That Board decision also remanded the issue of 
entitlement to an increased initial evaluation for right ear 
hearing loss, as the veteran reported that his hearing had 
become worse since his last VA examination.

The veteran received a VA audiological examination in 
February 2008.  At that time, the veteran's puretone 
threshold averages were noted in each ear, but not the 
results of the veteran's Maryland CNC word list speech 
recognition score.  It was stated that the veteran's left ear 
could not be tested with the Maryland CNC word list, because 
he had no residual hearing in the left ear, but no 
explanation was offered as to why the veteran's right ear was 
not tested, as requested in the prior remand.  The Board 
notes that the veteran does clearly have some residual 
hearing in the right ear, so the issue cannot be that the 
veteran's right ear could also not be tested.

A Remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the Remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Where the Remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance. Id.  As the veteran was 
not given a proper VA audiological examination, as was 
requested in the October 2007 Board remand, the Board finds 
that this case is not ready for appellate review and must be 
remanded for compliance with the Remand instructions.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The veteran should be afforded a VA 
audiological examination with audiometric 
studies, to determine the current severity 
of his bilateral hearing loss.  
Specifically, these studies should include 
a puretone audiometry test at the 
frequencies of 1000, 2000, 3000, and 4000 
Hertz and a controlled speech 
discrimination test (Maryland CNC). The 
veteran's claims file should be made 
available for the examiner's review.

2. Then, readjudicate the veteran's claim 
for an increased initial evaluation for 
his bilateral hearing loss.  If the 
decision is adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




